Citation Nr: 1824788	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) with the Navy Reserve from October 1972 to May 1973, with additional subsequent verified periods of ACDUTRA.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2007 and June 2010 rating decisions.  In the December 2007 decision, the RO denied service connection for a neck injury and a low back disability.  In September 2008, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a low back disability.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

In the June 2010 decision, the RO, inter alia, denied a petition to reopen the claim for service connection for a neck injury (claimed as a cervical spine problem) as new and material evidence had not been submitted, and denied service connection for headaches.  In May 2011, the Veteran filed an NOD.  An SOC was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012. 

In August 2013, the Board granted the petition to reopen the claim for service connection for a cervical spine disability and remanded the underlying service connection claim, as well as the claims for service connection for headaches and a low back disability, to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a June 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In August 2014, the Board denied the claims for service connection for a cervical spine disability, headaches, and a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In June 2015, the Court granted a joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's August 2014 decision and remanding the claims for service connection for a cervical spine disability, headaches, and low back disability to the Board for further proceedings consistent with the joint motion.

In November 2015, the Board remanded the matters on appeal to the AOJ to schedule the Veteran for a Board hearing.

In February 2016, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

In April 2016, the Board remanded the matters on appeal to the AOJ for further development consistent with the joint motion.  After completing the requested development, the AOJ continued to deny these matters (as reflected in a January 2017 SSOC) and returned the matters to the Board for further appellate consideration.

In February 2017, the Veteran's attorney requested a second Board video-conference hearing before a VLJ at the RO.  In April 2017, the VLJ who conducted the February 2016 Board hearing granted the attorney's request and remanded the matters on appeal to the AOJ to schedule the Veteran for his requested hearing pursuant to 38 C.F.R. § 20.700 (2017).

In July 2017, the Veteran testified during a Board video-conference hearing before a second VLJ at the RO.  A transcript of that hearing is of record.  During the hearing, the VLJ granted the Veteran's request to hold the record open for an additional 60 days to allow for submission of additional evidence.  In September 2017, the Veteran's attorney submitted additional relevant evidence, along with a waiver of initial AOJ consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).
The Board points out that VLJs who conduct hearings must participate in making the final determination of the claim(s) involved.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102 (a) (2012).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

In this case, during the July 2017 hearing, the VLJ explained that the Veteran had previously provided testimony as to the matters on appeal before a different VLJ, and that these matters would therefore be the subject of a panel decision.  The Veteran's attorney indicated that the Veteran wished to waive his right to a third hearing pursuant to Arneson.

As for the matter of representation, the Board observes that the Veteran was previously represented by private attorney Penelope E. Gronbeck (see a November 2016 "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a).  In December 2017, during the pendency of the claim on appeal, the Veteran granted a power-of-attorney in favor of private attorney Alexandra M. Jackson (see a December 2017 VA Form 21-22a).  The Board has recognized the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  .


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
2.  The Veteran's assertions of in-service neck injuries are credible and consistent with the circumstances of his service.

3.  The Veteran has current degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine, and competent, probative medical evidence on the question of whether the Veteran's cervical spine disability is related to service is, at least, in relative equipoise.

4.  The Veteran has current discogenic headaches and competent, probative medical opinion evidence indicates that the Veteran's current headaches are at least as likely as not proximately due to now service-connected cervical spine disability.

5.  The Veteran's low back disability pre-existed verified periods of ACDUTRA and, although his assertions as to strenuous physical duties during ACDUTRA are credible and consistent with the circumstances of his service, no back disability was shown during service or for years thereafter; there is no credible evidence of continuity of back symptomatology since service; and the most persuasive medical opinion evidence of record weighs against a finding that the pre-existing low back disability was aggravated beyond the natural progression during or as a result of service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine are met.  38 U.S.C. §§ 101(2), (24), 1110, 1111, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(b) (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for discogenic headaches, as secondary to now service-connected degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 101 (2),(24), 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's fully favorable decisions on the claims for service connection for a cervical spine disability and headaches, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

As for the claim for service connection for a low back disability, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in July 2007 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for a low back disability, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The July 2007 letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2007 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim for service connection for a low back disability.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, private medical records, and the reports of VA back examinations that were conducted to obtain information as to the nature and etiology of the claimed low back disability.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant VA treatment for his claimed low back disability.  Also of record and considered in connection with the appeal are the transcripts of the February 2016 and July 2017 Board hearings, along with various statements submitted by the Veteran and his attorney, on his behalf.  The Board finds that no further development on the claim for service connection for a low back disability, prior to appellate consideration, is required.

As for the February 2016 and July 2017 hearings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearings were legally sufficient. 

During the February 2016 and July 2017 hearings, the Veteran appeared, along with his authorized attorney, and provided testimony on the issues on appeal, to include the issue of entitlement to service connection for a low back disability.  The VLJs who conducted the hearings identified the issues on appeal, to include the claim for service connection for a low back disability; with respect to this issue, information was solicited regarding the nature and history of the Veteran's claimed disability, why it was believed his claimed low back disability was related to service, and the treatment received for his disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, it was explicitly suggested to the Veteran that he seek to obtain a comprehensive medical opinion addressing the etiology of his claimed disabilities and he was asked whether there were any outstanding pertinent records.  The February 2016 hearing testimony revealed the need for additional development, which was sought on subsequent remand.  The Veteran specified during the July 2017 hearing that there were no outstanding record.  Regardless, the record was held open for an additional 60 days following the July 2017 hearing to allow for the submission of additional evidence and additional pertinent evidence was submitted during this period.

The Board also finds that that there has been substantial compliance with the Board's remand directives relative to the claim for service connection for a low back disability.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to this matter, the Board directed that the AOJ obtain all outstanding service treatment records and SSA disability records and afford the Veteran VA examinations to obtain medical opinions as to the etiology of his claimed low back disability.  As explained above, all available service treatment records and SSA disability records have been obtained and associated with the Veteran's claims file.  Also, VA back examinations were conducted (most recently in January 2017) and medical opinions pertaining to the etiology of the claimed low back disability have been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (2), (24); 38 C.F.R. § 3.6 (a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307 (d).  

Notably, a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA can never be entitled to a "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Such a presumption is not possible in such circumstances because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.   

Hence, presumptive service connection for the Veteran's claimed disabilities is not warranted under any circumstance (to include under the provisions pertaining to chronic diseases, such as arthritis) with respect to his periods of ACDUTRA. Id.   Rather, in order for service connection to be warranted on the basis of these periods of service with the Navy Reserve, there must be direct evidence that the current disability was incurred or aggravated during a period of ACDUTRA.

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309 (a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A. Cervical Spine Disability 

The reports of VA cervical spine examinations dated in June 2014 and January 2017 reveal that the Veteran has been diagnosed as having degenerative disc disease, spinal stenosis, and spinal fusion (fusion at C5-6) of the cervical spine.  Thus, a current cervical spine disability has been demonstrated.

In this case, the Veteran contends that his current cervical spine disability is related to neck injuries that he sustained during his periods of ACDUTRA while performing his duties as an aircraft mechanic.  Specifically, he contends that due to his height, he hit his head on numerous occasions while exiting submarine tracker aircraft, resulting in whiplash injuries.  He did not seek any treatment for these injuries, but rather self-medicated with aspirin that he obtained from a fellow service member.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently diagnosed cervical spine disability is warranted.

The Veteran's certificate of discharge from service (DD Form 214) for the period of ACDUTRA from October 1972 to May 1973 reflects that the civilian occupation related to his military occupational specialty was an aircraft mechanic.  In support of his claim, he submitted an April 2012 statement from retired Lieutenant Colonel R.E. Stone.  Lieutenant Colonel Stone reported, in pertinent part, that he retired from the Air Force in 2007 after 25 years of service and that he served as Operations Manager in both active duty and reserve flying squadrons.  During that time, he spent 7 years as a reservist before completing his last 4 years in the active duty component and he personally observed a disparity between the exit physicals being offered to active duty personnel versus those given to reserve personnel.  He reported that the Veteran was not advised or given a proper exit physical upon his separation from the reserve component and that his injuries and associated conditions would have been noted at the time of separation if the physical had been adequate.  He viewed the Veteran's neck condition at such a young age as part of his military weekend duties and never thought that the neck problems in service would come back into play and cause excruciating pain years later.  The Veteran sustained multiple neck injuries in service, including "seeing stars," when he collided with the aircraft entry hatch numerous times throughout his weekend drills and active duty tour.  These injuries resulted in self-medicating and several hospital visits because light duty requests were denied throughout his remaining two year commitment.  Also, the Veteran was neither advised that he was receiving an exit physical nor was he advised to note any injuries (no matter how mundane) so as to attain proper responsibility or "line of duty."  This information was, however, routinely offered to active personnel.

The Veteran is competent to report whiplash injuries to his neck in service from striking his head and Lieutenant Colonel Stone is competent to report his observations of the Veteran's neck symptoms in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  Although there is no evidence of any complaints of or treatment for neck problems in the Veteran's service treatment records, he has explained that he did not report or seek treatment for his injuries in service and that he was able to obtain aspirin and self-medicate.  Further, there is nothing to explicitly contradict his reports of whiplash injuries in service and they are not inconsistent with the evidence of record and the circumstances of his service.  As the Board thus finds no reason to question the veracity of his assertions in this regard, the Board finds that his reports of in-service whiplash injuries are credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154 (2012); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

On the question of medical etiology of the current cervical spine disability, the Board notes that there are conflicting medical opinions with respect to whether his current disability is related to his whiplash injuries in service.  The Board, therefore, must assess the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The nurse practitioner who conducted the June 2014 VA cervical spine examination opined that the Veteran's cervical spine disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the diagnosed cervical degenerative disc disease, status post fusion surgery, was not incurred or aggravated in service because he could not find any evidence of complaints, diagnosis, or treatment for the disability in service and the Veteran reported that he was evaluated very few times in service for the disability, worked performing heavy lifting after service, and was able to return to normal duty in service.  The Veteran did not receive any significant treatment until 1995, or almost 20 years after his service ended in 1977.  Degenerative disc disease and muscle strain are multifactorial and are caused or exacerbated by age, time, smoking, poor posture, lack of exercise, obesity, trauma/injury, heavy physical lifting, or inadequate repeated lifting.  Some degree of degenerative disc disease progresses as a person ages.  X-rays were not performed in service, and to adequately provide a cause and effect relationship with degenerative disc disease being caused by service would require an x-ray before having back pain (which is not available) and while in service (which is not available), and a comparison of these x-rays to present day imaging.

The physician who conducted the January 2017 VA cervical spine examination opined that it was not likely ("less likely than not") that the Veteran's cervical spine disability was related to injuries sustained during service.  The examiner explained that a review of the Veteran's medical records revealed that there were no complaints or diagnosis of any conditions related to chronic neck pain until 1992 or 1993.  There was no specific injury reported with regard to the neck and the Veteran's disability had the characteristics of a chronic condition.  The Veteran contended that he repeatedly struck his head on a low aircraft exit door in service due to his height (sometimes with such force that he lost consciousness) and that he sought care for this complaint on numerous occasions.  While he may have on occasion sustained an impact to the head, a review of his service treatment records did not show any complaints or treatment for headaches, loss of consciousness, head or neck trauma, or neck pain.  He was seen once during his 6 month active duty period for a sore throat, and no other visits were documented.  A review of his separation examination from that period of service indicates that he had no complaints.  Although the document completed at the time of separation does not specifically address neck pain, the items referring to headaches and complaints of numbness and tingling are indicated by the Veteran as negative.  There is an opportunity in the narrative section to address additional concerns such as neck pain, but there are no complaints noted in this section.

Moreover, the physician explained that a routine physical examination conducted in 1977 indicated that the Veteran reported "excellent" health and that he had just passed a physical examination for trucking.  That personal history questionnaire offers no complaints of neck pain and other items, such as headaches and numbness and tingling, are negative.  The subjective section in which the Veteran may provide a narrative regarding complaints is negative for any such complaints.  As noted above, no complaints are evident until 1992 or 1993, and these early records do not include any comments that the Veteran's neck pain had been chronic since service and related to repeated head and neck injuries.  His SSA records documenting his employment history show that from 1988 to 1991, he still worked at fairly strenuous jobs for a full 8 hours, which included occasional lifting up to 100 pounds and repeated lifting of 50 pounds.  This argues strongly against the notion that the Veteran had debilitating neck pain at that time, as he was able to maintain that work load for a number of years before symptoms became problematic.

Lastly, the physician noted Lieutenant Colonel Stone's 2012 statement that reservists were treated more harshly than regular duty counterparts and were discouraged from reporting complaints.  This statement was provided more than 35 years after the Veteran's injuries in service and no hard evidence was seen to suggest that the Veteran was denied treatment for his complaints or that he even sought treatment.  At some juncture, it was incumbent upon the Veteran to report his complaints, particularly those of neck pain resulting from repetitive injuries and loss of consciousness.  As noted above, the Veteran had an opportunity to address his issues during an annual physical examination in 1977, but he reported that his health was "excellent".  There was no reason to suspect that the Veteran was being untruthful in these statements and there was no reason to doubt his credibility at the time regarding these statements and reports of health.  Thus, it was not likely ("less likely than not") that the Veteran's degenerative disc disease of the cervical spine was related to service.

In September 2017, the Veteran's attorney submitted an August 2017 letter from orthopaedic surgeon F.A. Graf, M.D., P.C. and indicated that Dr. Graf had reviewed the Veteran's entire claims file and medical records.  In his letter, Dr. Graf reported that he had completely reviewed the Veteran's service records and he opined that there was a "causal nexus to [the Veteran's] current condition of cervical spine disability status post anterior discectomy and fusion C5-6 and 6-7 . . . and [his] military service."  He reasoned that there was no history of this condition prior to service and a history of repeated head and neck injury.  A congenital fusion was noted at C2-3 and this would represent a pre-existing, but asymptomatic, condition.  The fusion at C2-3 likely ("more likely than not") did contribute to injury and a progressive condition developing at the C5-6 and C6-7 levels because of the increased stiffness in the proximal cervical spinal segments by reason of this congenital fusion.  Regardless, the "primary determinant of [the Veteran's] condition of progressive cervical intervertebral disc facet joint changes leading to anterior discectomy and fusion are causally related to events occurring during military service."  
Dr. Graf further explained that there was a specific history of repeated striking of the head with head and neck extension, as the Veteran struck his head against the door surround of the aircraft he was servicing.  This repeated trauma was in part related to his height of over 6 feet.  The onset of symptoms and current disability was related to repetitive injury at the cervical spine, with both compression forces and tension forces disrupting collagen and elastin fibers within intervertebral discs, longitudinal ligaments, and capsular structures about the facet joints.  The Veteran's medical records documented repeated experiences of neck pain.  These experiences were mediated by the failure of collagen and elastin structures, further followed by the release of pro-inflammatory cytokines, inflammatory tissue reaction, and pain.  The "cumulative effect of the work activities and the head and neck trauma are causal to [the Veteran's] subsequent development of spinal stenosis at [the] cervical . . . spine."

The June 2014 opinion is of minimal probative value because, as explained by the parties to the joint motion, the examiner who provided the opinion did not provide a full rationale for the opinion.  Rather, the opinion was couched in general terms in a catchall list and the examiner provided no analysis to connect the data he noted and his conclusion that the Veteran's cervical spine disability was not likely incurred in or caused by service.  The opinion was inconclusive and the examiner only listed data and did not connect it directly to the Veteran's claimed disability.  In this regard, most of the probative value of a medical opinion comes from its reasoning. An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two, and threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

By contrast, the January and August 2017 opinions are based upon a complete review of the Veteran's medical records and reported history and are accompanied by specific rationales that are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  Id.  

The Board acknowledges that Dr. Graf's August 2017 opinion references a pre-existing congenital fusion at C2-3.  Generally, service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90 (July 18, 1990)); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA distinguishes between congenital or developmental defects, for which service connection is generally precluded, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  See 38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  The Board points out, however, that while the presumption of soundness does apply if a veteran's congenital disease is not noted at entry into service, the presumption of soundness does not apply to congenital defects because a defect of congenital, familial, or hereditary origin by its very nature pre-exists service.  Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003)(holding that presumption of soundness does not apply to congenital defects); Quirin, 22 Vet. App. at 396-97; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993).  Service connection for a congenital defect can only be established if the congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect. VAOPGCPREC 82-90 (July 18, 1990).

In the present case, there is no evidence of any pre-existing cervical spine disability prior to service other than Dr. Graf's August 2017 notation and the Veteran's September 1972 entrance examination was normal other than for defective vision. Hence, the Board finds that the evidence is not clear and unmistakable that any cervical spine disability pre-existed the Veteran's initial period of ACDUTRA and was not aggravated in service and the Veteran is presumed sound at service entrance as to any congenital disease or acquired cervical spine disability.  See 38 U.S.C. § 1111.  Moreover, even if the Veteran's fusion at C2-3 is a congenital defect, the evidence (including Dr. Graf's August 2017 opinion) is at least evenly balanced as to whether any such defect was subject to a superimposed injury service that resulted in additional separate disabilities (to include the currently diagnosed degenerative disc disease, spinal stenosis, and spinal fusion (at C5-6) of the cervical spine).  At the very least, the Board finds that the collective medical opinion evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine with respect to the claim for service connection for a cervical spine disability.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the competent and probative evidence of record, the Board finds that, at the very least, the evidence is now in relative equipoise as to whether the Veteran's current cervical spine disability (diagnosed as degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine) is the result of his whiplash injuries during his periods of ACDUTRA.  Resolving all reasonable doubt on the medical nexus question in the Veteran's favor, the Board concludes that the criteria for service connection for the currently diagnosed cervical spine disability are met.

B. Headaches

The report of a January 2017 VA headache examination reflects that the Veteran has been diagnosed as having discogenic headaches.  Thus, a current headache disability has been demonstrated.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently diagnosed discogenic headaches, as secondary to the now service-connected cervical spine disability, is warranted.

A June 2002 examination report from R.S. Pathak, M.D. documents a diagnosis of "headache due to underlying cervical spine disease" and a specific opinion that the Veteran's "headaches are due to cervical spine disease."  The report of a June 2014 VA headache examination includes a diagnosis of "cervical pain induced headaches."  The physician who conducted the January 2017 VA headache examination opined that based on a review of the Veteran's medical records and reported history, his "headaches are directly related to his cervical spine condition."  Furthermore, Dr. Graf opined in his August 2017 letter that the Veteran's headaches were "more likely than not a part of his cervical condition with chronic inflammation of dura surrounding the spinal cord and the brain."

As explained above, the Board has awarded service connection for degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine.  Although the June 2002, June 2014, and January and August 2017 diagnoses and opinions are not accompanied by any detailed rationales, they were nonetheless based upon a review of the Veteran's medical records and reported history and/or examination of the Veteran, and they support a conclusion that his current headaches are caused by his now service-connected cervical spine disability.  Notably, there is no contrary medical opinion indicating that the Veteran's headaches are not caused by his cervical spine disability.  Overall, the diagnoses and opinions are written in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107; C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Given the above, and with resolution of all reasonable doubt on the question of whether there exists a medical nexus between the Veteran's current headache disability and his now service-connected cervical spine disability in his favor, the Board concludes that the criteria for secondary service connection for the currently diagnosed discogenic headaches are met.

C. Low Back Disability

A January 2017 VA back examination report indicates that the Veteran has been diagnosed as having degenerative disc disease of the lumbar spine.  Thus, a current low back disability has been demonstrated.  The remaining question with respect to the back claim is whether the diagnosed disability had its onset during service or is otherwise medically related to in-service injury or disease, as alleged.  As discussed below, however, the Board finds that the record presents no basis for an award of service connection for the current low back disability.

The Veteran does not contend, and the evidence does not otherwise reflect, that his claimed low back disability had its onset in or is otherwise related to his initial period of ACDUTRA from October 1972 to May 1973.  In this regard, there is no evidence of any complaints of or treatment for back problems in the Veteran's service treatment records pertaining to this period of service and his May 1973 separation examination was normal other than for marks and scars and defective vision.  

Rather, the Veteran contends that he sustained a work-related back injury in 1976 and that his back disability was aggravated by his physical duties performed during subsequent periods of ACDUTRA.  Treatment records from St. Rose Hospital, dated in February 1976, confirm that the Veteran sustained a back injury on February 6, 1976 when he twisted his back while lifting a piece of metal at work.  This injury did not occur during any period of ACDUTRA or INACDUTRA. X-rays of the lumbosacral spine were normal and he was diagnosed as having a lumbosacral strain/sprain.  There is no earlier evidence of any low back problems.  Also, the Veteran's service personnel records confirm that he had periods of ACDUTRA following his February 1976 injury.

The Board points out that there is no enlistment examination report of record for the Veteran's periods of ACDUTRA following his initial period from October 1972 to May 1973.  Also, a review of the record does not suggest that any such examinations were conducted.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Accordingly, because an enlistment examination is not of record for any period of ACDUTRA following the Veteran's initial period of service, the presumption of soundness does not apply to these later periods.  See Crowe, supra.  

Accordingly, as there is medical evidence of a low back injury which occurred in February 1976 following the Veteran's first period of ACDUTRA and which pre-existed his subsequent periods of ACDUTRA, the only means by which direct service connection may be established for the claimed low back disability is by showing that it was permanently worsened beyond its natural progression during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

The Veteran reported during the February 2016 hearing that following the February 1976 back injury, he began to experience back pain in approximately 1977 while lifting heavy aircraft equipment during ACDUTRA.  He has also reported a continuity of low back symptomatology in the years since his February 1976 injury.  Moreover, Lieutenant Colonel Stone reported in his April 2012 letter that he witnessed the Veteran's back problems in service and that the Veteran continued to aggravate his back injury in service while performing his physical duties during periods of ACDUTRA.  Although the Veteran is certainly competent to report the symptoms and history of his claimed low back disability (including a continuity of symptomatology) and Lieutenant Colonel Stone is competent to report his observations of the Veteran's symptoms, these reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints of or treatment for back problems in the Veteran's service treatment records.  In particular, a May 1976 annual certificate of physical condition reflects that the Veteran noted that he had an injury within the past 12 months which required hospitalization or caused him to be absent from school or work for more than 3 consecutive days.  He stated that he did not have any physical defects which he believed might restrict his performance on active duty.  A note from the reviewer of the document states that the Veteran had no problems with his back since the injury on March 6, 1976.  Also, a May 1976 note indicates that the Veteran was examined and found qualified for ACDUTRA and he certified that there had been no significant change in his health to the best of his knowledge since he last fulfilled his annual requirements.  A May 1976 note indicates that the Veteran was found qualified for release from ACDUTRA and he signed a statement indicating that he received no injuries or illness while on cruise.  Also, an August 1977 annual examination was normal other than for marks and scars

The earliest clinical evidence of a back problem following the Veteran's February 1976 injury is a March 1982 treatment record from Kaiser Permanente which reflects that the Veteran experienced low back pain after lifting a microwave oven; it was noted that he had a history of low back pain.  Examination revealed mild tenderness of the lower lumbosacral spine and limited forward bending and the Veteran was diagnosed as having a low back strain.  

The Board acknowledges that there is lay evidence of earlier back symptoms following the Veteran's February 1976 injury in that, as explained above, the Veteran has reported a continuity of back symptomatology in the years since the February 1976 injury.  As explained below, however, the Board finds that any current reports of a continuity of back symptomatology in the years since service are not credible.

The Veteran has provided information and statements which are inconsistent with his reports of a continuity of symptomatology.  For instance, he has claimed that low back problems have continuously existed since his February 1976 injury. However, his service treatment records include the May 1976 annual certificate of physical condition on which the Veteran indicated that he did not have any physical defects which he believed might restrict his performance on active duty.  He reported on an August 1977 report of medical history form completed for purposes of his annual examination that he was neither experiencing, nor had he ever experienced, any "swollen or painful joints", "arthritis, rheumatism, or bursitis," or "recurrent back pain."  Lieutenant Colonel Stone reported in his April 2012 letter that he had "observed [the Veteran] living in intense pain for the past 15 years due to the natural advancement of traumatic injuries caused by and aggravated due to work he performed on the flight line while on duty."  Lastly, the Veteran reported during a June 2014 VA back examination and the February 2016 hearing that his back pain began in approximately 1977 while lifting heavy aircraft equipment during ACDUTRA.  

Given the absence of any evidence of complaints of or treatment for back problems in the Veteran's service treatment records, the fact that his examinations conducted during service following the February 1976 injury did not reflect any back abnormalities (including the August 1977 annual examination), the absence of any clinical evidence of back problems for several years following his February 1976 injury, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of symptomatology, the Board concludes that, as to continuity of back symptoms since the February 1976 injury, any such reports are deemed not credible.  

The Board further notes that, with respect to the medical etiology opinions of record, the preponderance of the competent, probative opinions weigh against the claim.

In a February 2007 letter, C. Foley, FNP and W.A. Klas. M.D. reported that the Veteran was treated in 1976 for back pain.  His work changing tires and performing maintenance on airplanes "may have contributed to and aggravated his injury, leading to his current chronic back [disability]."

The nurse practitioner who conducted the June 2014 VA back examination opined that the Veteran's back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the diagnosed lumbar degenerative disc disease was not incurred or aggravated in service because he could not find any evidence of complaints, diagnosis, or treatment for the disability in service and the Veteran reported that he was evaluated very few times in service for the disability, worked performing heavy lifting after service, and was able to return to normal duty in service.  The Veteran did not receive any significant treatment until 1995, or almost 20 years after his service ended in 1977.  Degenerative disc disease and muscle strain are multifactorial and are caused or exacerbated by age, time, smoking, poor posture, lack of exercise, obesity, trauma/injury, heavy physical lifting, or inadequate repeated lifting.  Some degree of degenerative disc disease progresses as a person ages.  X-rays were not performed in service, and to adequately provide a cause and effect relationship with degenerative disc disease being caused by service would require an x-ray before having back pain (which is not available) and while in service (which is not available), and a comparison of these x-rays to present day imaging.

The physician who conducted the January 2017 VA back examination opined that it was not likely ("less likely than not") that the Veteran's low back injury was aggravated beyond natural progression by service.  She reasoned that the Veteran's service treatment records were negative for any complaints of or treatment for low back pain during the period of service from October 1972 to May 1973 and that he specifically denied any recurrent back pain at the time of his separation examination.  He sustained a back injury at work in 1976 and a note indicates that if it was not better by 2/16/76, he was to follow up with his provider.  Several weeks later, he went on ACDUTRA for a 2 week drill.  He reported that he requested light duty for this training, but that he was denied.  A thorough review of the records did not show that there was any formal request for light duty, there was no private physician documentation requesting such alteration of duties, and the Veteran's service personnel records surrounding that training period did not reflect any such request or denial of such request.  The Veteran was ordered to ACDUTRA for reservist duty in 1977, after which he was released from reservist status and formally separated.  He underwent an annual physical examination in August 1977, during which he reported that his health was excellent and that he had just underwent a trucker's physical.  He noted that he was not experiencing any recurrent back pain.

Moreover, in May 1976, following his period of ACDUTRA, an exit statement signed by the Veteran indicated that he had not experienced any injuries or illness during that period.  In 1978, a similar signed document by the Veteran reflects that he had not experienced any changes from prior physicals, all of which were noted to be negative.  With respect to the back injury in 1976, x-rays were conducted at the time of the injury and were noted to be normal, with no evidence of loss of disc height or degenerative changes noted at that time.  These findings suggest that the Veteran sustained a strain to the low back in 1976, but there was no evidence to suggest a permanent condition at that time.  Also, there was no evidence to suggest that the Veteran sustained any further injury during the course of the following 2 years in reserve status.  Service personnel records did not provide any evidence of a request for light duty accommodations, and there was no evidence of any physician documentation requesting that accommodations be made for the duration of the training periods.  As noted above, the Veteran himself felt that his health was excellent at the time of the 1977 examination.  He began complaining of more persistent back pain in the early 1990s, at which time he was also complaining of neck pain and a shoulder injury.  A December 1994 note indicated that he had complaints of back pain, that the date of accident was in 1992, specifically referring to a shoulder injury.  He was more concerned with his shoulder injury and his back pain had "gone away."  SSA records document a work history from 1988 to 1991, during which time the Veteran reported that he was occasionally lifting up to 100 pounds, routinely lifting 50 pounds, and sitting, standing, and walking during the entire course of an 8 hour work day.  These findings would continue to suggest that the Veteran's low back condition was not particularly problematic, given the strenuous nature of the work that the Veteran was still performing from 1988 to 1991.

The examiner noted that there were some statements in support of the Veteran's claim, including the 2007 statement (erroneously identified as being from nurse practitioner Strohm) which indicated that the requirements of reservist duty, including changing tires, "may have" contributed to the Veteran's current back pain.  The examiner explained that this statement was provided 30 years following the Veteran's reported injury and that there was no other rationale provided for this statement.  Also, the examiner acknowledged Lieutenant Colonel Stone's 2012 letter, in which he indicated that reservists typically were treated much more harshly than regular duty personnel and he supported the Veteran's statements that he had repeatedly requested light duty.  As noted above, however, there were no physician recommendations or service personnel records to support this contention.  Lieutenant Colonel Stone suggested that reservists were strongly discouraged from reporting any injuries or limitations.  That is primarily opinion, however, and it was ultimately incumbent upon the Veteran to obtain the necessary documentation from his physician regarding the injuries and recommended limitations.  Again, there was no documentation suggesting that this was done.  Rather, the Veteran himself reported in 1977 that his health was "excellent" and that he had just passed a physical for trucking.  

Lastly, the examiner concluded that the preponderance of the evidence supported a conclusion that the Veteran did not have any complaints of back pain during his initial 6 months of service and that the injury in 1976 was likely ("more likely than not") acute and transitory.  There were negative reports of back pain following the Veteran's 1976 training period and he reported in 1977 that he had no back problems and that his health was excellent.  As late as 1988, he was still actively working in a strenuous position which required routine lifting of 50 pounds.  Also, in 1994 he noted that his back pain had "gone away."  Therefore, the examiner opined that it was not likely ("less likely than not") that the Veteran's low back pain either had its onset during service or that his low back disability was aggravated beyond natural progression by military service.

In his August 2017 letter, Dr. Graf reported that he had completely reviewed the Veteran's service records and he opined that there was a "causal nexus to [the Veteran's] current condition of . . . chronic low back disability with bilateral lower extremity radiculopathy . . . and [his] military service."  He reasoned that there was no history of this condition prior to service and a substantial history of heavy lifting during service, followed by low back pain.  The Veteran's condition of progressive intervertebral disc and facet joint changes leading to chronic low back and lower extremity pain "also has a causal nexus to work activities and exposure to repetitive injury to the low back during service."  The Veteran described repetitive lifting of nose gears and aircraft components in his work as an aircraft mechanic.  The onset of symptoms and current disability was related to repetitive injury at the thoracolumbar spine, with both compression forces and tension forces disrupting collagen and elastin fibers within intervertebral discs, longitudinal ligaments, and capsular structures about the facet joints.  The Veteran's medical records documented repeated experiences of low back pain.  These experiences were mediated by the failure of collagen and elastin structures, further followed by the release of pro-inflammatory cytokines, inflammatory tissue reaction, and pain.  The "cumulative effect of the work activities . . . are causal to [the Veteran's] subsequent development of spinal stenosis at [the] thoracolumbar spine."

The Board finds that the February 2007 opinion from C. Foley, FNP and W.A. Klas. M.D. is of minimal, if any, probative value because it is speculative and is not accompanied by any specific explanation or rationale.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez, 22 Vet. App. at 304; Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The June 2014 opinion is also of minimal probative value because, as explained above and by the parties to the joint motion, the examiner who provided the opinion did not provide a full rationale for the opinion.  Rather, the opinion was couched in general terms in a catchall list and the examiner provided no analysis to connect the data he noted and his conclusion that the Veteran's low back disability was not likely incurred in or caused by service.  The opinion was inconclusive and the examiner only listed data and did not connect it directly to the Veteran's claimed disability.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In addition, Dr. Graf's August 2017 opinion is also of limited probative value because although he discusses a relationship between the Veteran's low back disability and his physical activities in service, he did not acknowledge or discuss the Veteran's work-related back injury in 1976 that occurred outside of active service.  In this regard, Dr. Graf did not provide any discussion or opinion as to whether the Veteran's 1976 back injury was aggravated by subsequent periods of ACDUTRA, as claimed by the Veteran.

By contrast, the January 2017 opinion is based upon an examination of the Veteran and a complete review of his medical records and reported history and is accompanied by a detailed rationale that is generally consistent with the evidence of record, and addresses whether the Veteran's pre-existing back injury was aggravated in service.  The opinion does not explicitly acknowledge or discuss the Veteran's report of a continuity of symptomatology in the years since his 1976 injury.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Hence, the January 2017 opinion is entitled to substantial probative weight.  See Nieves -Rodriguez, 22 Vet. App. at 304.  The Board thus finds that the January 2017 opinion outweighs the February 2007, June 2014, and August 2017 opinions, and constitutes the only competent, probative opinion to address the matter central to adjudication of the claim for service connection for a low back disability.

There is no other medical evidence or opinion indicating that the Veteran's current low back disability is related to service and neither the Veteran nor his attorney has identified or alluded to the existence of any such evidence or opinion. 

In addition to the medical evidence discussed above, the Board has considered the lay assertions of record, but finds that they do not provide persuasive support for the claim.

While the Veteran and Lieutenant Colonel Stone have expressed their belief that the Veteran's claimed low back disability was incurred or aggravated in service due to the Veteran's strenuous activities during his periods of ACDUTRA, such assertions do not provide persuasive support for the claim.  While the Veteran and Lieutenant Colonel Stone are certainly competent to describe matters within their personal knowledge, as laypersons not shown to have appropriate medical training and expertise, they are not competent to render a probative opinion on a complex medical matter, such as whether a pre-existing back injury was aggravated in service or whether a medical relationship otherwise exists between the Veteran's current low back disability and his activities during service (when his current low back disability did not manifest for years following his 1976 injury), as resolution of such questions involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's currently diagnosed low back disability had its onset in service, was permanently aggravated in service, or is otherwise medically related to service.

For all the foregoing reasons, the claim for service connection for a low back disability must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.









(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine is granted.

Service connection for discogenic headaches, as secondary to service-connected degenerative disc disease, spinal stenosis, and spinal fusion of the cervical spine, is granted.

Service connection for a low back disability is denied.




______________________________               ______________________________              
      JACQUELINE E. MONROE                                    MICHAEL LANE
             Veterans Law Judge                                          Veterans Law Judge
       Board of Veterans' Appeals                              Board of Veterans' Appeals


______________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


